DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are: “means for generating three-dimensional information”, “means for rendering”, “means for presenting the field-of-view image” in claims 1, 2 and 6. [0076] of the specification discloses “As described above, in the present embodiment, either the server apparatus 10 or the player-side apparatus 20 may include an means for generating three-dimensional information”, “means for rendering”, “means for presenting the field-of-view image” is being interpreted as CPU with programing to generate three-dimensional information, render image to a display on the head-worn device that user wears in light of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. [US20140125558], hereinafter Miyajima, in view of TAWARA et al. [US20140368542], hereinafter TAWARA.
Regarding claim 1, Miyajima discloses an information processing system comprising: 
the image processing unit may generate an image to be substituted in the original attention region”); 
means for rendering, for each of players, a virtual space image represented by the generated image information and generating a field-of-view image concerning the associated player ([0014], “display control unit may display the image which is generated in the image processing unit so as to overlap with the original attention region in the field of vision of the user”); and 
means for presenting the field-of-view image concerning each of the players to the associated player, wherein a type of the virtual object included in the generated image information is determined based on player attribute information prescribed for each of the players ([0018], “the image processing unit may determine a target language based on a country from which the user has come, a residence of the user, a language which can be understood by the user, or a proficiency level of each language of the user”).
However, Miyajima does not explicitly disclose the image information generation is for three-dimensional image.
Nevertheless, TAWARA teaches in a like invention, generating three-dimensional information for displaying virtual object ([0089], “The position 175 defines a three-dimensional position where the AR object is arranged in the AR space. The attitude 176 defines a three-dimensional attitude where the AR object is arranged in the AR space. For example, the position and attitude of the AR object in the AR space is defined on the basis of a relative relation to the corresponding primary recognition target”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miyajima, to have the three-dimensional information generation for displaying virtual object, as taught by TAWARA, in order to make it more fun and realistic looking at the generated images. 
claim 2, Miyajima discloses an information processing system comprising: 
a server apparatus ([0138], “a cloud computer which includes enormous book databases”); 
a display apparatus that presents an image to a player (Figs. 1-4); and 
an attribute information database that retains player attribute information regarding each of players ([0134], “In the image display device 1, the user information maintaining unit 602 maintains a memorandum of the user as user information”, and [0138], “a reading history of a user is also used as user information, and searching is performed by excluding a book which is read by the user in advance, even when the book hits the keyword”), 
wherein the server apparatus acquires information regarding a thing in a real space and performs computations based on the acquired information to obtain specific information regarding the thing in a virtual space ([0138], “the image display device 1 may request a keyword search through the communication unit 506, and may entrust the search processing to a cloud computer which includes enormous book databases. In addition, a reading history of a user is also used as user information, and searching is performed by excluding a book which is read by the user in advance, even when the book hits the keyword”),
one of the server apparatus and the display apparatus includes image information generation means for generating, based on the acquired information regarding the thing in the real space, image information indicative of a virtual object disposed in a virtual space ([0137], “The attention region specifying unit 603 analyzes a field-of-vision image (bookshelf in bookstore), and when a spine 1201 of a title which hits a keyword, or the like, enters, the attention region specifying unit specifies the spine as an attention region”), and 
means for rendering, for each of the players, a virtual space image represented by the generated image information and generating a field-of-view image for each of the players, the display apparatus displays a field-of-view image concerning a player viewing the display apparatus, and a type of the virtual object included in the three- dimensional information is In addition, when the attention region image processing unit 604 generates an image for highlighting by surrounding the attention region with a frame 1202, the display control unit 605 displays the image which is generated in the attention region image processing unit 604 on the display panel 509 so as to exactly overlap with the spine 1201 of the book which hits the keyword search, or the like, in a see-through image which is viewed by the user. When viewing an image in which a spine of a specified book is highlighted, the user is tempted to pick up the book, and is motivated to buy the book so as to read the book” and [0138], “In addition, a reading history of a user is also used as user information, and searching is performed by excluding a book which is read by the user in advance, even when the book hits the keyword”).
However, Miyajima does not explicitly disclose the image information generation is for three-dimensional image.
Nevertheless, TAWARA teaches in a like invention, generating three-dimensional information for displaying virtual object ([0089], “The position 175 defines a three-dimensional position where the AR object is arranged in the AR space. The attitude 176 defines a three-dimensional attitude where the AR object is arranged in the AR space. For example, the position and attitude of the AR object in the AR space is defined on the basis of a relative relation to the corresponding primary recognition target”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miyajima, to have the three-dimensional information generation for displaying virtual object, as taught by TAWARA, in order to make it more fun and realistic looking at the generated images. 
Regarding claim 3, the combination of Miyajima and TAWARA discloses the information processing system according to claim 2, wherein, in accordance with an externally inputted instruction and in association with the player attribute information regarding a player, the three-dimensional information generation means disposes, in the virtual space, a virtual objet to be 
Regarding claim 4, the combination of Miyajima and TAWARA discloses the information processing system according to claim 2, wherein the server apparatus acquires information regarding a real substance disposed in a real space as the information regarding a thing in the real space, and the acquired information regarding the real substance disposed in the real space is subjected to predetermined processing (Miyajima, [0138], “the image display device 1 may request a keyword search through the communication unit 506, and may entrust the search processing to a cloud computer which includes enormous book databases. In addition, a reading history of a user is also used as user information, and searching is performed by excluding a book which is read by the user in advance, even when the book hits the keyword”).
Regarding claim 5, the combination of Miyajima and TAWARA discloses the information processing system according to claim 2, wherein the three-dimensional information generation means acquires information regarding a person located in a real space as the information regarding a thing in the real space, and generates, based on the information regarding the person, three-dimensional information representative of a virtual player object disposed in the virtual space in correspondence with the person (Miyajima, [0136], “FIG. 12 exemplifies an image when a user wearing the transmission-type image display device 1 views a bookshelf 1200 in a bookstore” and [0137], and TAWARA, [0089], “The position 175 defines a three-dimensional position where the AR object is arranged in the AR space. The attitude 176 defines a three-dimensional attitude where the AR object is arranged in the AR space. For example, the position and attitude of the AR object in the AR space is defined on the basis of a relative relation to the corresponding primary recognition target”).
Regarding claims 6 and 7, please refer to the claim rejection of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715